 Case 0:20-cr-60083-DMM Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 5



AO 91(Rtv.1l/l1) Cri
                   mina!Complaint

                                U NITED STATES D ISTM CT COURT
                                                       forthe
                                            Southern DistrictofFlorida
               United StatesofAmerica                    )
                           M.                            )
                    DarrellKinsey,                       ) casexo.                  -p /FF -
                                                         )
                                                         )
                                                         )

                                         CRIM IN AL CO M PLAINT
      1,thecgmplainantinthiscue,statethatthefollowingistruetothehestofmyknowledgeandbelief.
Onorabout1hedatets)of          January9,2020,           inthecountyof        Broward                           inthe
   Southem     Districtof       Florida         ,thedefendantts)violated:
          CodeSection                                            O-/ ziu
                                                                       scDescription
18U.S.C.j1951(a)                        InterferencewithCommercebyThreatsorViol ence
18U.S.C.j924(c)(1)(A)                   BrandishingaFirearm DuringandlnFurtheranceofaCrimeofViolence




        Thiscriminalcomplaintisbased onthesefacts:
See attached Amdavit.




        W continuedontheattachedsheet.

                                                                                 Complainant'
                                                                                            ssignature
                                                                         CarlSchlosser,FBITaskForce Officer
                                                                                 Printednt
                                                                                         zrzleand title

Swom tobeforemeand signed in mypresence.

                                                                                       G
Date:
                                                                                   Judge'
                                                                                        ssîgnature
City andstate:               FortLauderdale,Florida                      Alicia 0.Valle,U.S.Magistrate Judge
                                                                                 Printednameand title
Case 0:20-cr-60083-DMM Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 5




                  AFFID AW T IN SUPPOR T O F C RIM INAL C O M PLA IN T

         1,CarlSchlosser,being duly sworn,hereby deposeandstateasfollows:

                       INTRODUCTION AND AGENT BACKGROUND

                I nm a Task Force Officer(<TFO'') with the FederalBureau ofInvestigation
  CFBI'')and haveserved in tMscapacitysinceOctober2018. SinceOctober2019,lhavebeen
  assigned to the FBI M iam i Division,specitk ally the Violent Crim es and Fugitive Task Force.

  M y duties include investigating bank robberies,H obbs Act robberies, extortion,kidnappings,

  and other violations of federallaw . ln addition to serving in this capacity, I serve as a Police

  Detective w ith the M iram ar Police D epartm entand have done so since 2010. In this capacity, I

  investigated property crim esand crim esagainstchildren and the elderly.

                I m ake this A ffidavit in support of a crim inal com plaint charging DAR RELL

  KINSEY withonecountofviolatingTitle18,UnitedStatesCode,Section 1951(a)(interference
  withcommerceby threatsorviolence),andonecountofviolatingTitle18,UnitedStatesCode,
  Section924(c)(1)(A)(brandishingafirearm inrelationtoacrimeofviolence).
         3.     lsubmitthis Affdavitbased on my personalknowledge,as wellas information

  providedtom eby otherindividuals,including other1aw enforcementofficials,andmy review of

  records and other evidence obtained during the cotlrse of this investigation. Because this
  Aftidavit is being subm itted for the lim ited purpose of establishing probable cause for the

  requestedwarrant,itdoesnotincludeevery factknown to m8aboutthism atter.

                                      PRO BABLE CAU SE

         4.     On or aboutJanuary 9,2020,atapproxim ately 12:15 p.m .,two black m ales, one

  ofwhom 1aw enforcem entbelieves to be K insey based on inform ation described below , entered

  theFamilyDollarStore.CtFamilyDollar''),locatedat6830M irnmarParkway,M irsmar,Florida.
Case 0:20-cr-60083-DMM Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 5




  Fsm ily Dollar isa businessthatconductsbusiness in and affecting interstate com m erce. K insey

  andtheotherblackmale(&%M'')entered thestorewearinghoodedsweatshirtsbutnomasksor
  gloves. Once inside,BM selected an item from the counter display before handing it to tht

  fem ale clerk. BM then asked the clerk to provide him with som e of the tobacco products

  displayedbellindher.TheFnm ilyDollar'ssurveillancesystem showsKinsey seem ingly perusing

  the display rack as ifhe was shopping.After the clerk retrieved the requested products,BM

  jumpedontoandoverthecounter,atwhichtimeKinseybrandishedablackfirearm andpointed
  itin the direction of the clerk.BM then ordered the clerk to open the register. The clerk,who

  reported being afraid and visibly shaking,com plied.BM occasionally coaxed the derk to m ove

  fasterby pushing herback and shoulders.W hilethistranspired,Kinsey stood by and continued

  pointing the firenrm atthe clerk.D uring the robbery,an unidentified fem ale entered the store.

  Upon observing whatwas transpiring,the fem ale attempted to leave but Kinsey grabbed her,

  forced her to the ground,and took her wallet.l As BM took cash f'
                                                                  rom the registerj a m ale

  cusiomer(ççM C''),whowasunawareoftherobbery,approachedthecounterinordertocomplete
  a transaction.U pon seeing M C, K insey pointed the firenrm at him and ordered him to the

  ground. K insey then took M C 's iphone X S and wallet. Upon obtaining the iphone X S and

  wallet,Kinseyjumped onto and overthecounterand grabbed somecigarettesfrom the rack.
  Kinsey then hopped back overthecounterbeforepointing thegun back attheclerk.Kinseythen

  directedtheclerk toleavefrom behindthecounter.Kinseythenjumped overthecounteragaip,
  took m oney out of the register, checked under the cash drawer, and then took additional
  cigarettes.BM then collected the cash and checked under the cash draw erone additionaltim e.

  Kinsey and BM then fled the scene. The total loss w as approxim ately two hundred dollars


  lThefemaledeparted9om thestorepriorto law enforcementarrivingonscene.
Case 0:20-cr-60083-DMM Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 5




  ($200.00)inUnited Statescurrency and cigarettesvalued atapproximately tkeehundred and
  seventy-fivedollars($375.00)inUnitedStatescurrency.
         5.    On oraboutJanuary 9,2020,afterthe robbery occurred,1aw enforcem entanived

  on scene and collected som e of the cigaretle boxes thatK insey had grabbed butfelloutofhis

  hand.Law enforcementconducted a latentprintexnmination ofthe cigarette boxes and found

  Kinsey'sfngerprinton atleastone cigarette box.

        6.     0n oraboutJarmary 28,2020,law enforcem entpresented a double-blind lineup

  comprised ofsix photographs,one ofwhich depicted Kinsey,to M C.M C positively identifed

  Kinsey asthe individualwho robbed him ofhisiphone XS and walleton or aboutJanuary 9,

  2020.The photographs used in the lineup were derived from the Florida Driver and V ehicle

  ldentificationDatabase(DAVID)system andpriorbookingphotographs.




                             (m TENTIONALLY LEFT BLANK)
Case 0:20-cr-60083-DMM Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 5




                                    CO NC LU SION

        Irespectfully subm itthatprobable cause existsthat,on or aboutJanuary 9,2020,D arrell

  KinseycommittedaviolationofTitle18,UnitedStatesCode,Section 1951(a)(interferencewith
  commerce by tltreatsorviolence)(Count1),and aviolation ofTitle 18,United StatesCode,
  '
  Section924(c)(1)(A)(brandishingatireanninrelationtoacrimeofviolence)(Cotmt2).


  FURTH ER Y O UR A FFIA NT SA YETH N AUG H T.

                                                           J
                                          TA SK FORCE OFH CER CARL SCH LOSSER
                                          FEDER AL BUREAU O F INV ESTIGATION

  Subscribed and sworn beforeme
  this      ay ofFebruary 2020.


  HO RABLE A LICIA 0 .VA LLE
  UN ITED STA TES M AG ISTM TE JU DGE
